Per Curiam.
The court being advised by the attorney general that the judgment appealed from in the above-entitled action is based upon the information considered by this court in In re Wisner, 36 Mont. 298, 92 Pac. 958, and that the sufficiency of said information is raised in said appeal, it is hereby ordered and adjudged that the judgment of the court below and the order denying defendant’s motion for a new trial be and the same are hereby reversed, upon the authority of In re Wisner, supra. *622and the cause remanded with directions to dismiss the information; all other questions raised in said appeal being reserved.
Messrs. Rodgers & Rodgers, and Mr. J. H. Duffy, for Appellant.
Mr. Albert J. Galen, Attorney General, for Respondent.